. ...




                         -...:...


OFFICE   OF   THE   ATTORNEY        GENERAL   OF   TEXAS

                       AUSTIN




                                                           V
Hoaorablo P. 0. Booth, d&it   vetozaaMlm#   ?sgo 2




           Aa vo 0oMtnJm uururter, no aou labo~to
or8uppltes ia lnuiyway &        .P r o r alqul~t
                                            lt    LZ~’
been noved to a aov 1oooti.m.
                                                         .--



Boaorable f. 0. Booth, Chle? Votodnarlaa,   pIsa 3




                 .                   .Youra vary tnlly
                                 ATTORSEY
                                        -            OFlxxAs